Citation Nr: 0934995	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.

2.	Entitlement to service connection for a cervical spine 
disorder.

3.	Entitlement to service connection for a rib disorder.

4.	Entitlement to service connection for a chin disorder.

5.	Entitlement to service connection for a head disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1964.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In an October 2006 decision, the Board granted a petition to 
reopen a claim for service connection for a right knee 
disorder. The Board then remanded the underlying claim for 
service connection, and the remaining claims on appeal for 
additional evidentiary development. 

Presently, the Board will decide claims for service 
connection for right knee and rib disorders. The issues of 
service connection for cervical spine, head and chin 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A right knee disorder was not incurred during the 
Veteran's military service.

2.	There is no competent evidence that the Veteran 
currently has a rib disorder.




CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for a right knee disorder are not met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.	The criteria for the establishment of service connection 
for a rib disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from January 2002 through November 2006. 
The February 2004 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, a supplemental March 2009 
letter provided information concerning both the disability 
rating and effective date elements of a pending claim for 
benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter sent in January 2002 met this 
standard in that it preceded issuance of the April 2002 
rating decision on appeal. The subsequent notice letters did 
not comport with this requirement. However, the Veteran has 
had an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent April 2009 
Supplemental SOC (SSOC) readjudicating his claims. During 
this timeframe the Veteran has undergone a VA Compensation 
and Pension examination in furtherance of his claims. There 
is no indication of any further available evidence that must 
be associated with the record. The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 


The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), and service personnel records. The Veteran 
has undergone a VA Compensation and Pension examination. 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). In support of his claims, the Veteran has 
provided additional private treatment records, and several 
lay statements. He has not requested the opportunity to 
appear at a hearing at any point. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims 

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, will be presumed to 
have been incurred in service, i.e., without medical evidence 
establishing a causal relationship to service, if manifested 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Right Knee Disorder

The competent and probative evidence of record associates the 
Veteran's claimed right knee disorder with one or more post-
service injuries, and does not indicate or suggest that such 
a disorder is due to an incident of his service. Hence, this 
claim on appeal is being denied. 

Service treatment records indicate that in November 1962 
while on authorized leave the Veteran was involved in an 
automobile accident, in which he as a passenger in the 
vehicle was thrown from it following the collision. The 
Veteran was taken to a private hospital in Rockingham, North 
Carolina. A treatment summary from that hospital provides 
that he received treatment for a contusion with ecchymosis 
and swelling of the tissue around both eyes, a hematoma on 
the back of the right ear and numerous abrasions over the 
face, two chipped teeth on the right side, laceration of the 
lower lip, and contusion of the right shoulder. X-rays of the 
skull, right shoulder, and left thumb were negative for a 
fracture. One of the evaluative reports also notes that 
during his hospitalization the Veteran had complained of some 
stiffness in the muscles above the knee. The Veteran was 
discharged after a period of three days.

Subsequent to his separation from service, a February 1996 VA 
outpatient consultation referred to his complaint of right 
knee pain for a year, worse over the prior 4 days. An x-ray 
indicated an impression of no significant degenerative 
changes in the knee, and no evidence of acute or chronic 
injury. 

In September 2000, the Veteran obtained orthopedic treatment 
at a private clinic for pain in both knees. He denied any 
injury or trauma to his knees, but stated he had been 
experiencing some aching in them over the past several 
months. The assessment was bilateral knee pain, suspected 
arthritic process. He continued to receive treatment for 
right knee pain over the next year. A November 2001 MRI scan 
revealed a horizontal tear of the posterior horn of the 
medial meniscus for that knee. In January 2002, he presented 
with complaints of right ankle, knee and hip pain after 
having sustained a fall the previous day. The assessment was 
right ankle sprain, and generalized tenderness to the right 
lower extremity secondary to a fall. 

Records from a Dr. J.D., orthopedist include a December 2001 
consultation during which the Veteran reported he experienced 
right knee pain, which began in July 2000 when he fell down 
on a hard surface and had continued to cause him discomfort. 
The impression was internal derangement, right knee, with 
positive MRI for medial meniscus tear. In February 2002, the 
Veteran underwent a right knee arthroscopic surgery, with a 
partial right medial meniscectomy, and medial femoral condyle 
chondroplasty.


On a March 2009 VA Compensation and Pension examination, the 
Veteran then indicated he had injured his right knee after 
being discharged from the military.  The Veteran stated that 
he had developed a torn meniscus, later repaired, which he 
injured in an occupational setting. According to the 
examiner, this was in no way related to any specific injury 
incurred in the military. The Veteran stated that 
occasionally his knee would lock up, but otherwise denied any 
swelling weakness, instability, giving way, dislocation or 
subluxation. There were no flare-ups of the condition. On 
objective evaluation there were no abnormalities noted. Knee 
range of motion was flexion to 140 degrees, extension to 0 
degrees, with no interarticular locking or clicking with 
McMurray's testing. Ligament testing and strength testing 
were normal. The diagnosis was a torn medial meniscus of the 
right knee. The examiner found that this had occurred after 
the Veteran's service, and was not related specifically to 
his military duty. 

Upon review of the preceding, the record does not establish 
that a claimed right knee disorder was incurred due to an 
incident of the Veteran's service. The competent evidence 
distinctly identifies one or more post-service injuries as 
the cause of right knee pathology. By comparison, a cause-
and-effect relationship between right knee symptoms and 
manifestations, and service is not shown. See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); 38 C.F.R. § 3.303(d). See also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).

Initially there is no indication from the STRs that as a 
result of the Veteran's November 1962 auto accident he 
sustained an injury to the right knee. The hospitalization 
summary from this incident does not show documented problems 
to this area, apart from a single report of stiffness and 
soreness in the muscles above the knee. The Veteran has 
mentioned another event during service as a possible 
precipitating factor for right knee problems, of a leg injury 
due to an unspecified physical altercation with Barbados 
civilians while in service. There is no documentation of such 
an incident, or of injuries consistent with such claimed 
event. The Board has given due consideration to the Veteran's 
assertions on this matter, but absent more detailed 
explanation of injury it cannot merit further inquiry into 
whether a potential predicate for a finding of causal 
relationship to service. See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).

Following the Veteran's separation from service, moreover, 
there is a notable absence of relevant report or treatment of 
a right knee disorder for more than two decades post-service, 
up until when having sought out treatment for right knee pain 
in 1996. The applicable legal provisions emphasize the 
importance of continuity of symptomatology between service 
and post-service diagnosis to establish that a disability is 
service-related, particularly where as here involving a 
disorder not chronic in nature. See 38 C.F.R. § 3.303(b). See 
also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (through 
a demonstration of continuity of symptomatology, a claimant 
may establish a nexus between the claimed in-service disease 
or injury and the present disability); Hodges v. West, 13 
Vet. App. 287, 293 (2000), citing Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). The Court has further held that the 
absence of any treatment or findings post-service for several 
years is a factor that weighs heavily against a claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is further of record the March 2009 VA examination, 
which determined that the Veteran's right knee meniscal tear 
and related symptoms over the past few years were 
attributable to post-service injuries, and not to any 
incident of service. This report considered both reported and 
documented evidence of injuries in 2000, and again in 2002 in 
a post-service occupational setting, without any apparent 
prior contributing causes from the Veteran's service. The 
examiner's conclusion is grounded in review of the current 
findings, as well as medical history of record. See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the medical expert's access to the claims file and the 
thoroughness and detail of the opinion); Boggs v. West, 11 
Vet. App. 334, 340 (1998). The above opinion provides a 
substantive and plausible explanation for why the Veteran's 
right knee disorder is related to events other than those of 
service origin.
Accordingly, the medical evidence is absent indication that 
the Veteran's claimed right knee disorder is causally related 
to his service. The Board has considered the Veteran's own 
assertions in the adjudication of this claim; however, as a 
layperson without a medical background and training his 
statement on a medical matter, on the subject of the etiology 
of a claimed disorder, cannot be dispositive and requires 
consistent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for a right knee disorder. Since the 
preponderance of the evidence is unfavorable on this claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Rib Disorder

Since there is no competent evidence of a current disorder 
affecting the ribs,             the claim for service 
connection for this claimed disability must be denied.

The records of VA outpatient treatment in this case, as well 
as from various private orthopedic clinics, do not provide 
reference to the claimed injury of a fractured rib, including 
any residuals after such fracture had healed.

The report of the Veteran's March 2009 VA examination notes 
that there was no specific documentation of a rib injury in 
service, although the Veteran reported that during an 
automobile accident in 1963 he perceived an acute rib injury. 
According to the Veteran, this had bothered him for a few 
days, and ultimately had resolved. He then denied any rib 
pain, osteomyelitis, hospitalizations or surgery. On physical 
examination, upon inspection of the ribs there was no 
evidence of visual abnormalities. There was no malunion or 
tenderness. The claimed condition did not affect 
weightbearing or breathing. The examiner found that 
basically, the Veteran had no significant overt signs of 
injury. The diagnosis was that there was currently no 
objective evidence of any rib pathology, or otherwise any 
long-term sequelae of the injury during service the Veteran 
had described. 

The preliminary criterion to establish entitlement to service 
connection is competent evidence of the current disability 
claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hicks 
v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992). See also Degemetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997). Absent evidence of a present 
disability, service connection cannot be established. See 
Hickson, supra.

The Court has further held that the manifestation of pain or 
discomfort alone, without an underlying diagnosed malady or 
condition, cannot constitute a specific disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

There is no present objective sign or symptomatology that is 
indicative of a current disorder involving the ribs. The VA 
examiner observed there was no evidence of rib pathology. 
Records from an auto accident that occurred in service do not 
show any form of rib injury either, as a potential antecedent 
injury. The Veteran himself, moreover, has not reported 
current pain or discomfort of the ribs, and states that any 
pain resolved soon after the original incident in 1962. As a 
result, his own statements do not offer a plausible 
likelihood of a current rib disorder. See e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating 
competency of lay testimony to describe symptoms that support 
a later diagnosis by a medical professional). The conclusion 
warranted then based on examination findings, and lack of 
pertinent symptomatology elsewhere, is that the Veteran does 
not have a current rib disorder. 

Where there is no evidence of a diagnosis of a claimed 
disability, as indicated, a valid claim for service 
connection is not set forth. The criterion of a current 
diagnosis of a rib disorder has not been met, and hence this 
claim cannot be substantiated. 



The Board is therefore denying the claim on appeal for 
service connection for a rib disorder. The preponderance of 
the evidence is unfavorable, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a rib disorder is denied.


REMAND

The Board finds that a remand is warranted of the claims for 
service connection for cervical spine, chin and head 
disorders to obtain a more factually informed opinion as to 
their respective etiologies. 

The report of a March 2009 VA general medical examination 
indicates that the examiner while having reviewed the 
Veteran's medical records, was unable to locate records of 
the specific accident in 1962 in which the Veteran described 
having been thrown from a moving vehicle as a passenger, and 
requiring his hospitalization for several days. The examiner 
proceeded to diagnose cervical spine degenerative disk 
disease with disk protrusion at C4-C5. On the subject of a 
possible connection between this disorder and service, 
however, the examiner was not able to resolve this question 
without speculation, in part because there apparently were no 
records of the accident to review. He observed that pending 
location of the records, if the Veteran was thrown from a 
vehicle, it was certainly within the realm of possibility 
that his neck injuries did stem from the accident.



The examiner also diagnosed tension-type headaches. He 
similarly stated that he was unable to resolve the question 
of whether these headaches were related to the Veteran's 
injury without resorting to mere speculation, absent records 
documenting the true nature of his injury. 

An independent review of the Veteran's service treatment 
history nonetheless does disclose several records pertaining 
to the automobile accident in which the Veteran was involved 
in 1962 during his service. This information apparently was 
not found by the examiner in conjunction with his claims file 
review. The records describe the circumstances of the 
accident, and one or more types of injuries sustained 
including bruising and contusions around the face, a hematoma 
on back of the right ear, and a contusion to the right 
shoulder. These records clearly would have been relevant to 
the VA examiner's determination on the instant case, insofar 
as the matter of a medical nexus to service. Consequently, a 
supplemental opinion should be obtained from this physician 
on the etiology of the above disorders following his 
opportunity to again review the record. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

Pertaining to the claimed chin disorder, which the Board 
construes broadly as to include any disability of the jaw, a 
March 2009 VA dental examiner has diagnosed temporomandibular 
joint syndrome (TMJ). As previously indicated, the Veteran 
sustained several abrasions to the facial region during a 
1962 auto accident. This included having had at least two 
chipped teeth. An opinion therefore is required from this 
additional examination provider as to whether the Veteran's 
in-service injuries were a factor in the development of the 
present TMJ disorder.

Accordingly, these claims are REMANDED for the following 
action:

1.	Return the claims folder to the VA 
examiner who conducted the VA general 
medical examination of March 2009. If the 
examiner is not available, or is no longer 
employed by VA, schedule the Veteran for 
an examination by an physician who has not 
seen him previously. The purpose of the 
examination is to determine whether the 
Veteran's claimed cervical spine and head 
disorders are etiologically related to in-
service injury.

The following considerations will govern 
the examination:

a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.	After conducting any further 
necessary interviews with the Veteran 
or any appropriate clinical testing, 
the examiner must express an opinion as 
to whether a claimed cervical spine 
disorder is etiologically related to 
service. The examiner must provide a 
similar opinion regarding the likely 
etiology of a head disorder, previously 
diagnosed as tension headaches. In 
providing these determinations, the 
examiner must expressly indicate review 
of the documentation in the service 
treatment history of the Veteran's 
involvement in a November 1962 
automobile accident. 

c.	The examiner must state the medical 
basis or bases for his opinion. 
However, if the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state, 
and further state what specific 
information is lacking as to providing 
a non-speculative opinion.

2.	The RO/AMC must also return the claims 
folder to the VA examiner who conducted 
the VA dental examination of March 2009. 
If the examiner is not available, or is no 
longer employed by VA, schedule the 
Veteran for an examination by a physician 
who has not seen him previously. The 
purpose of the examination is to determine 
whether the diagnosed TMJ disorder is 
etiologically related to in-service 
injury.

The following considerations will govern 
the examination:

a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.	After conducting any further 
necessary interviews with the Veteran 
or any appropriate clinical testing, 
the examiner must express an opinion as 
to whether the diagnosed TMJ is 
etiologically related to service. In 
providing this determination, the 
examiner must expressly indicate review 
of the documentation in the service 
treatment history of the Veteran's 
involvement in a November 1962 
automobile accident. 

c.	The examiner must state the medical 
basis or bases for his opinion. 
However, if the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state, 
and further state what specific 
information is lacking as to providing 
a non-speculative opinion.

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for cervical spine, 
head and chin disorders.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal             
are not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the Veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


